Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12, 13, 15 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0029361 (Lu et al.).
As to claims 1, 13 and 20, Lu teaches a system (2000, fig 20) comprising: 
an access management network element; and an access network element (network connection means for UE) connected with the access management network element (independent control module, see paragraph 124), wherein the access management network element comprises at least one processor coupled 
obtaining information about a first connection status of a terminal device in a first network (first connection in dual connectivity), wherein the first connection status of the terminal device comprises a deregistered state, a data transmission idle state, or a state in which wherein the terminal device is physically disconnected from an access network in the first network (see paragraphs 126, 127 and 129, the existence of dual connectivity checked [~checking to see if UE is physically disconnected]); and 
restricting a data transmission procedure of the terminal device in a second network based on the information about the first connection status of the terminal device in the first network (see paragraphs 125, 128 and 130, if dual connectivity confirmed, the secondary MAC layer connection is released).

As to claims 3 and 15, Lu further teaches wherein the restricting, by the access management network element, the data transmission procedure of the terminal device in the second network comprises one of initiating, by the access management network element, a deregistration procedure of the terminal device in the second network; or initiating, by the access management network element, a packet data unit (PDU) session release procedure of the terminal device in the second network; or rejecting, by see paragraphs 125, 128 and 130, if dual connectivity confirmed, the secondary MAC layer connection is released
As to claim 10, Lu further teaches wherein the obtaining, by an access management network element, information about a connection status of a terminal device in a first network comprises: obtaining, by the access management network element, the information about the first connection status of the terminal device in the first network according to a heartbeat mechanism; or receiving, by the access management network element, a message from the following network element accessed by the terminal device in the first network: an access network element, an access management network element, the terminal device, or a user plane function network element, wherein the message comprises the information about the first connection status of the terminal device in the first network (see paragraphs 125, 128 and 130 and figure 5, if dual connectivity confirmed, the secondary MAC layer connection is released with respect to the user plane).
As to claim 12, Lu further teaches wherein the data transmission procedure of the terminal device in the second network is wireless data transmission procedure of the terminal device in the second network (see figure 23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US 2018/0270791 (Park et al.).
As to claims 4 and 16, what is lacking from Lu is wherein the method further comprises: sending, by the access management network element, reason information to the terminal device, wherein the reason information notifies the terminal device of a reason why the data transmission procedure of the terminal device in the second network is restricted.
In analogous art, Park teaches providing a cause information element indicating a reason for a connection release (see Park, paragraph 176). 
It would have been obvious to apply this teaching of Park into Lu so as to provide the UE with greater context as to why its secondary connection was released.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US 2019/0297555 (Hampel et al.).
As to claim 11, what is lacking from Lu is wherein the first connection status of the terminal device in the first network and the second connection status of the terminal device in the first network is a connection status of a wireline connection in the first network.
In analogous art, Hampel teaches that the MAC layer connection for a UE is a wireless system can comprise a wired backhaul link as well (see Hampel, paragraphs 117 and 206).
It would have been obvious to apply this teaching of Park into Lu so as to exploit the high bandwidth and reliability of wired links.
Allowable Subject Matter
Claims, 2, 5-9, 14 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2019/0327711 (Zhang).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641